Title: To George Washington from Captain Josiah Stoddard, 23 September 1778
From: Stoddard, Josiah
To: Washington, George


          
            Sir
            Round Hill [Conn.] Septr 23d 1778
          
          I take the liberty to inform Your Excelly that some time in the latter end of June last, at which time I was posted at the white Plains, I receiv’d intelligence that one Isaac Underhill An Inhabitant near fort Independance was gone to New York by Water & wou’d probably return the next day & that he wou’d bring a quantity of piece & Grocery to supply a Shop which he has kept open Since the fall of 76. 
            
            
            
            Whereupon I dispatchd a Corpo[ra]l & ten to Sieze the Delinquent & Cargo as soon as it Shou’d Arrive.
          The party made the house in season to take Underhill & part of the Goods, tho the most valuable Articles consisting of about 100 wt of Loaf Sugar Some Wine &c. had been Secreted—The Remainder being a quantity of Tea two pieces of Linen two pieces Callico 1 Ps. Callimanco & a few Articles of less Value I have secured agreeable to Col. Sheldons Order & sent the prisoner to Poughkeepsie Goal—I am therefore to request that Your Excellency will please to favour me with further Orders respecting the disposal of those Goods—If the Captors who hazarded their Lives within About half a mile of the Enemys Work are not to Share the plunder as a Reward of their Activity & Bravery, I shou’d be happy to know it as I can determin the Expectations of the Men & be relieved from the Charge of Valuable property which from its bulk is out of my power absolutely to secure—I wait Your Excelly Orders & with Respect Your Excely most Obedt hume Sevt
          
            Jos. Stoddard Capt. 2d Regt Dragoons
          
        